Order, Family Court, Bronx County (Elrich A. Eastman, J., at fact finding and disposition), entered February 9, 1990, which adjudicated appellant a juvenile delinquent and placed him on probation for one year, which order of disposition was entered pursuant to a fact-finding order entered December 12, 1989, finding that appellant had committed acts which, if done by an adult, would constitute the crimes of criminal possession of a weapon in the third degree and criminal possession of a weapon in the fourth degree, and also finding that appellant committed the crime of unlawful possession of a weapon by a person under the age of 16, unanimously affirmed, without costs.
The hearing court duly considered all the evidence before it, including evidence offered regarding a temporary lawful possession defense. The hearing court was in the best position to assess the credibility of the witnesses, and we discern no basis for disturbing the findings which have been entered on the record. (People v Bleakley, 69 NY2d 490.) Concur—Sullivan, J. P., Carro, Rosenberger, Ellerin and Kupferman, JJ.